Case 4:15-cv-00074-RAJ-LRL Document 41-2 Filed 10/05/18 Page 1 of 3 PageID# 292




                   EXHIBIT B
     Case 4:15-cv-00074-RAJ-LRL Document 41-2 Filed 10/05/18 Page 2 of 3 PageID# 293


                                                                              12350 Jefferson Ave Suite 300
                                                                                 Newport News, VA 23602
                                                                                                    Local: (757) 223-4500
                                                                                                Toll-Free: (800) 459-1881

Home       About Us         Injury Law        Business Law         Asbestos Litigation         Attorneys        Videos


Contact


 Home » Our Attorneys » Attorney James H. Shoemaker, Jr


  James H. Shoemaker, Jr
                                                            James H. ("Jamie") Shoemaker, Jr. is a trial lawyer whose practice
                                                            includes all areas of employment law, False Claims Act (whistleblower)
                                                            and Fair Labor Standards Act (overtime) litigation matters. He has tried
                                                            over seventy cases to verdict in state and federal courts of record
                                                            throughout the United States, before arbitration panels, Administrative
                                                            Law Judges and other forums. He has successfully resolved several
                                                            times this number through mediation and negotiated settlement.


                                                            Highly experienced in complex litigation, Jamie has served as lead
                                                            counsel or co-lead counsel in several False Claims Act qui tam matters
                               involving various types of healthcare fraud and fraud against the Department of Defense. Obtaining
                               government interventions in these cases can be vital in achieving ultimate success. Jamie and his
Phone:                         partners have obtained government intervention in a significant number of cases. One of his clients
(757) 223-4560                 was among the eight successful relators in the 2009 recovery against Pfizer. This recovery totaled
                               $2.1 billion dollars and is one of the largest qui tam settlements in U.S. history. He has also served
                               as lead counsel in very significant employment cases around the U.S. resulting in numerous seven
Email:
                               and six figure recoveries.
jshoemaker@pwhd.com

                               Martindale-Hubbell has awarded Jamie their AV Preeminent rating, that firm’s highest rating for
Practice Areas:                quality. Since 2006, Jamie has been listed in "Best Lawyers in America," a publication which seeks
     Employment Law            to identify the country's top practitioners through a national survey of lawyers and judges. For the
     False Claims Act/         past ten years Virginia Business Magazine has named Jamie to its "Virginia Legal Elite" listing of
     Qui Tam                   the state's top lawyers. In 2005, the New York Chapter of the National Employment Lawyers
     Wage & Hour               Association awarded him their Courageous Advocate Award at a ceremony in Manhattan.

     Commercial
     Litigation                 Jamie attended the Virginia Military Institute on a Navy ROTC scholarship and received his Bachelor
                                of Arts Degree in Economics from VMI in 1984. Following his graduation from VMI, he served four
                                years as a naval officer on active duty and two years in the reserves. While in the Navy he served
as Navigator and Tactical Action Officer aboard a destroyer and made two deployments to the Middle East. In 1991, after his
military service, he received his Juris Doctor from the University of Richmond.


Community service is central to our firm’s mission. Governor Allen appointed Jamie as a Commissioner of the seven member
Hampton Roads Sanitation District Commission in 1995. HRSD is a public waste water utility with an annual budget of
approximately $200,000,000.00. He was reappointed to HRSD by Governor Jim Gilmore in 2000. Jamie served as president and
trustee of the Sarah Bonwell Hudgins Foundation for several years. He has also served on the Boards of the Peninsula
     Case 4:15-cv-00074-RAJ-LRL Document 41-2 Filed 10/05/18 Page 3 of 3 PageID# 294
Metropolitan YMCA, Peninsula Legal Aid, Christopher Newport University Sailing Foundation and St. Andrews Episcopal School. He
is a former board member and president of the Tidewater Federal Bar Association.


Jamie resides in Hampton, Virginia, with his wife, Kimberly, and their daughter, Jill.




THE VIRGINIA STATE BAR RULES OF PROFESSIONAL CONDUCT REQUIRE ALL ATTORNEYS TO MAKE THE FOLLOWING
STATEMENT AND DISCLAIMER TO THEIR CASE RESULTS. SETTLEMENTS AND VERDICTS IN ALL CASES DEPEND ON
VARIOUS FACTORS AND CIRCUMSTANCES WHICH ARE UNIQUE TO EACH CASE. THEREFORE, PAST RESULTS IN
CASES ARE NOT A GUARANTEE OR PREDICTION OF SIMILAR RESULTS IN FUTURE CASES WHICH PATTEN, WORNOM,
HATTEN & DIAMONSTEIN AND ITS LAWYERS MAY UNDERTAKE.
